United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1275
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Bjorn Christian Luster

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                          Submitted: September 12, 2014
                            Filed: September 17, 2014
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Bjorn Luster directly appeals the within-Guidelines-range sentence the district
     1
court imposed after he pled guilty to possessing a destructive device. His counsel

         1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
has moved to withdraw, and has filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that the district court procedurally erred by basing its selection
of Luster’s sentence on an unproven fact, and that the court imposed a substantively
unreasonable sentence. Upon careful review, we conclude that the district court did
not procedurally err or impose a substantively unreasonable sentence. See United
States v. Feemster, 572 F.3d 455, 460-61 (8th Cir. 2009) (en banc) (setting forth
standards for reviewing sentencing decisions; where sentence falls within Guidelines
range, appeals court may, but is not required to, apply presumption of
reasonableness); see also United States v. Bolanos, 409 F.3d 1045, 1048 (8th Cir.
2005) (where there are two permissible views of evidence, factfinder’s choice
between them cannot be clearly erroneous).

      Having independently reviewed the record in accordance with Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, counsel’s motion
to withdraw is granted, and the judgment is affirmed.
                      ______________________________




                                         -2-